                Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 1 of 21



                 Genworth Life Insurance Company
                 Genworth Life and Annuity Insurance Company
                 3100 Albert Lankford Dr.
                 PA, Box 10720
                 Lynchburg, VA 24505-0720

                 May 17, 2007

                 Stephen P Conlon
                 277 Birch St
                 Bristol, CT 06010




                 Re: Policy Number:         0000186679
                     Insured:               Stephen P Conlon

                 Dear Stephen Conlon,

                 We were unable to process your recent request due to the following reason(s).

                 The complete primary beneficiary designation must be indicated in the space provided for primary beneficiary.
                 In case of lack of space, cross out the word "contingent" and continue the designation.

                 Enclosed is a new form to be completed, signed, dated and returned to our office for processing. Please note,
                 no change will take effect until we receive a properly completed form, signed and dated, in our office. Please
                 complete section 3 for Beneficiary Change.

                 If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at
                 1-888-325-5433 or fax us at 1-888-325-3299.
•11•111•111•1




11111•1111110



101111111•I•




                 Sincerely,

                 Tiffany Case
                 Customer Service

                 CC       G6005 American Brokerage Services Inc,          Paul A Heyman

                 Enclosure : Policy Change Form Part One
                    Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 2 of 21
                       0 Genworth Life Insurance Company                             0 Genworth Life and Annuity Insurance Company
                          Service Center
                          P.O. Box 10720 • Lynchburg, VA 245064)720
                          BBB 325.5433
                                                                                       Service Center
                                                                                       P.O. Box 10720 • Lynchburg, VA 24506-0720
                                                                                       88B 325.5433
                                                                                                                                                   IIII II IIIII II II111
                       Please check (V) appropriate company box.
                       POLICY CHANGE FORM — PART I

                       INSURED: Name         c340 ^0-An Triettit Lora evN                         Date of Birth                   -(A.' Soc Sec No.                       11772.-
                                                    (Print)
                       OWNER: Name                                                                  Date of Birth                        Policy Number
                                                           (Print)
                                  Address                                                                                          Daytime Phone
                       . 01. CHANGE OF OWNER . .                               -
                                                                               . ..
                                                                                                           [53 3. CHANGE OF BENEFICIARY_: -                                  ..
                         mincidentsorownership in this policyareamoluteryassignedtothe                     I revoke   all prior beneficiary designations  and  settlement  option
                         new owner. Ma new owner will also be the new beneficiary unless                   elections.I designate the following as beneficiaries under this policy:
                          the bane!iciaryal the time of the ownership change was irrevocable               (Give full name, birthdate, relationship to insured, Soc. Sec. or TIN.
                         or unless the new owner changes the beneficiary designation and                   and mailing address. Where possible, give individual names for all
                         signs this form.                                                                  members of a class of beneficiaries. Do not list dollar amounts. Use
                         New Owner: (If more than one owner, specify which owner is to                     percentage share or fraction. Sample designations on Page 2.) The
                         receive premium notices.) Sample designations on Page 2.                          primary beneficiary designation must be restated if changing only the
                         Primary'                                                                          contingent beneficiary designation.
                                                                                                           Primary:     7 07. eta* i tLi"
                                                                                                           LAU*Pt CoM-od            to 'Iit
                                                                                                                  nI Alice.   77 Bite 114- Sri leant ler
                         Date of Birth:
                         Soc Sec No or T I N -                                                               Oboe°
                         Mailing Address'

                                                                                                                         quash/ tea /CV* encl.,
                                                                                                           Contingent Share
                         New Owner is: • Individual               0 Sole proprietorship                   Sfropt.et P (di /An hit      ws- , San
                         0 Partnership      0 Corporation                                               4          STS-9, 0177 drib .V Rtis a IT
                         • Trust (Give complete name of trust, date of trust                              osa 0
====
                            agreement, and names) of the trustee(s).)
                                                      . .
                         C:Y 2., CHANGE:NAME et.-                                                            eajillA !nark 4.,/m     dr 7 , cirnisi-kr
                                                                                                           -10        7072 1 177  i
                                                                                                                                 &P a_ sr:Ril.rse ?J—
                         O Insured 0 Beneficiary 0 Owner 0                                                  0404 0
                         From
1=
                                                                                                           The right to change the beneficiary is reserved to the owner, unless
11111111111111111
                         To
•••••••••••
                                                                                                           otherwise indicated.
                         Reason
                       ._NOTE: If reason is other thanmarriala or correction of spelling, attach           0 4. OTHER1CHANGE(S).:: t -, - _
                         copy oflegal evidence.

                        4your original contract has been lost or destroyed,
                        ,please contact the home Otlicelor a Lost Policy
                        Atiitlairit terOibiebtaiai 6.60Y of the. contract

                         I declare that no bankruptcy proceedings are now pending.
                         I certify under penalties of perjury that the statements and answers given in this change form are true, complete, and correctly
                         recorded to the best of my knowledge and belief. I am not subject to backup withholding.
                         Signed at                     ?3A 5mc,       0—
                                                            pity aratSzr.2
                                                                                                                         on             3//tv /04
                                                                                                                                                (month, day. yea!)
                         Owner X        4+ -                   r       e i
                                                                     (Signature)
                                                                                                                     Se.
                                                                                                         (Title. If Applicable)
                                                                                                                                     Soc Sec No                     - 9771
                         New Owner, if applicable X                                                                                 Soc Sec No
                                                                     (Signature)                      (Title. )(Applicable)
                         Signature of Witness X                                          Other Required Sigtature X
                                                                   Ill applicable)                                                                       In applicable)
                       Form No. 505-02-3                                                        Page 3                                                                        1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 3 of 21


 POLICY CHANGE FORM - PART I
 INSURED: Name                                                                Date of Birth                         Soc Sec No.

 OWNER: Name                                                                   Date of Birth                        Policy Number

            Address                                                                                          Daytime Phone

 .:1a.5::POLitiLOArit.[;;;:, •                                                         :6: =SURRENDER FORCASHVALUE. • :
   In consideration of the cash loan to be made by the Company                    ❑    I surrender the attached policy with all claims thereunder
   indicated on Page 1of this form (the Company).I assign this policy                  for payment of the net cash surrender value.
   to the Company as sole security. Terms for interestand repayment                    NOTE: The policy must be returned.
   of the loan are subject to the provisions of this policy. I request the
   loan amount and effective date as follows:                                     ID This policy was lost or destroyed. I surrender the insurance
                                                                                     for payment of the net cash surrender value.
   o Maximum preferred loan amount (available only with
     selected plans).
                                           Of                                     0           TART              !TRORAW
   o Maximum loan amount available.
                                      Of                                          I elect to withdraw a portion of tho net cash surrender value. The
                                                                                  amount of payment is subject to any maximum and any minimum
   El $                       cash for maximum available, if less).               limits and other policy provisions.I request a partial withdrawal in
      Effective date of loan:                                                     the following amount:
                                      Month                   Day
       lil other than current date)                                                                                  cash (subject to policy provisions).


 ANCQMUMIVVITHHO.LDINONOTSEANPIRIECTIOVzI
    ;,  ,•4   ;..; 4
                                        rI"::'II:r .:=4::
                                                      :;"'I'`, HI:                                                I: ::: 4                II
                                                          ... .. .. .. ..
 Federal Law requires us to withhold 10% from the taxable portion ofcertain fife insurance and/or annuity payments made to you. However, you can
 elect not to have any money withheld from such payments. Withholding applies only to the taxable portion of the payment you receive. not to the
 entire payment. In general, the taxable portion equalsthe extra amount you receive over the total net amount you paid (considered your cost basis).
 As owner:
 • If you decide not to have the federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion
    of this payment. You may be subject to tax penalties under the Estimated Tax Payment Rules if any payments of estimated tax and
    withholding are insufficient
 • If you do not make a choice, the Company indicated on Page 3 of this form (the Company) will withhold 10% for federal income taxes
    from any taxable portion of your payment.
 • If your social security or tax I.D. number is not completed below, the Company may be required to withhold 31% or more from any
    taxable portion of the payment
 • Check (1) the appropriate block and fill in your social security or tax I.D. number below.
    ED I have read the above notice and elect to have n federal income tax withheld.                         X
                                                                                                                             owner's initials
     CI I have read the above notice and elect to have federal income tax withheld.                           X
                                                                                                                      owner's initials
         % or Amount to be withheld:
 II you need additional directions or assistance, please write our office for a copy of the W-4P withholding certificate,
 Note: If you elect to withhold federal income tax, several states requirethat the Company also withhold state income tax.
 In 1992, Congress passed a law which requires that a 20% tax be withheld from certain distributions from qualified plans. For such distributions,
 withholding is mandatory and you may not elect to have no tax withheld.

    I declare that no bankruptcy proceedings are now pending.
    I certify under penalties of perjurythat the statements and answers given inthischangefannerstrue, complete, and correctlyrecorded
    to the best of my knowledge and belief. I am not subject to backup withholding.
     Signed at                                                                                                 on
                                                City and State                                                               (month, day, yam)

     Owner X                                                                                               Soc Sec Na
                                                ISignature)                       Mlle, If Applicable)
     New Owner, if applicable                                                                              Sac' Sec No
                                                (Signature)                       (Title, If Applicable'
     Signature of Witness X                                                     Other Required Signature            x
                                                PI applicable'                                                                      (If applicable)

 Form No. 505-02-3                                                           Page 4                                                                   1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 4 of 21



  Genworth Life Insurance Company
  Genworth Life and Annuity insurance Company
  3100 Albert Lankford Dr.
  P.O. Box 10720
  Lynchburg, VA 24505-0720

  March 6, 2007                                                   110084
                                                                  Stephen P Conlon
  Stephen P Conlon                                                277 Birch St
                                                                  Bristol, CT 06010
  277 Birch St
  Bristol, CT 06010




  Re: Policy Number:         0000186679
      Insured:               Stephen P Conlon

  Dear Stephen Conlon,

  We were unable to process your recent request due to the following reason(s).

  We require the complete date of signing, place of signing and policy owners signature on the Policy Change
  Form - Part Ito proceed with the request.

  Enclosed Is a new form to be completed, signed, dated and returned to our office for processing. Please note,
  no change will take effect until we receive a properly completed form, signed and dated, in our office.

  If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at
  1-888-325-5433 or fax us at 1-888-325-3299.




  Sincerely,

  DD
  Customer Service
                                                •
  CC       G6005 American Brokerage Services Inc,          Paul A Heyman

  Enclosure : Policy Change Form Part One
                  Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 5 of 21



                   Genworth Life insurance Company
                   Genworth Life anti Annuity Insurance Company
                   3100 Albert Lankford Or.
                   P.J. Box 10720
                   Lynchburg, VA 24505-0120

                   March 20, 2007                                                  00070
                                                                                   Stephen P Conlon
                   Stephen P Conlon                                                277 Birch St
                                                                                   Bristol, CT 06010
                   277 Birch St
                   Bristol, CT 06010




                   Re: Policy Number          0000186679
                       Insured:               Stephen P Conlon

                   Dear Stephen Conlon,

                   We were unable to process your recent request due to the following reason(s).

                   The complete primary beneficiary designation must be indicated in the space provided for primary beneficiary.
                   In case of lack of space, cross out the word "contingent" and continue the designation.

                   We are unable to accept altered forms. All changes must be initialed by the policy owner.

                   Enclosed is a new form to be completed, signed, dated and returned to our office for processing Please note,
                   no change will take effect until we receive a properly completed form, signed and dated, in our office.
1111•1•11111111

1111111111111.•
                   If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at
                   1-888-325-5433 or fax us at 1-888-325-3299.

1111111.1.1111




                   Sincerely,

                   SU
                   Customer Service

                   CC       G6005 American Brokerage Services Inc,          Paul A Heyman

                   Enclosure : Policy Change Form Part One
                  Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 6 of 21


                   Policy Change Form - Part I
                  Genworth Life Insurance Company                               Genworth Life and Annuity Insurance Company
                  Service Center                                                Service Center
                  RO. Box 10720                                                 P.O. Box 10720
                  Lynchburg, VA 24506-0720                                      Lynchburg, VA 24506-0720
                  888 325.5433                                                  888 325.5433




                               Policy Change forms are provided for your convenience in handling routine transactions
                               concerning your policy. Please read and follow instructions carefully to avoid delays in
                               processing your request(s). If you have any questions, be sure to contact the Company's home
                               or administrative office.
                               We will electronically scan this form. You will greatly facilitate processing by
                               completing the form in black ink and writing any numerals in this numbering style:
                               1, 2, 3, If, 5, 6, 7, 8, 9, 10.
11111111101M




                                                              INSTRUCTIONS — PART I

                               • To avoid errors, type or print all fill-in information. Alterations are unacceptable.
_NM
                               • Check the applicable block for each change.
                               • All signatures must be in ink; black ink is preferred.
                               • The owner must sign for all changes made after policy delivery.
                                   1. If the owner is a corporation, a senior officer other than the insured must sign
                                      and indicate title.
                                   2. If the owner is a partnership, a general partner must sign.
1111•11•••
111•1111111M11
                                   3. If there is more than one owner, all owners must sign.

MIMONION•
                                  In addition to the owner, the following must sign:
1.1111011111011                      1. An irrevocable beneficiary must sign for changes under Item 1, 3, 5, 6,
                                        and 7.
                                     2. A collateral assignee must sign for changes under Item 1, 5, 6, and 7.
                                     3. The signature of the owner's spouse may be required in community property
                                        states.
                                     4. The signature of a witness is required in the state of Massachusetts.
                               • Only the broker is required to sign when requesting a duplicate of a policy lost before
                                 delivery.
                               • A Change of Owner will be processed before any other change unless clearly
                                 indicated otherwise.
                               • For corporately-owned policies, a copy of the resolution of the board of directors will
                                 be required for loans and surrenders of $50,000 or more and for a change of
                                 ownership if the net cash surrender value of the policy is $50,000 or more.




                  Form No. 505-07-3                                         Page 1                                            1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 7 of 21

EXAMPLES OF DESIGNATIONS
For Beneficiary or Owner Designations, specify with detail:          Example: "Insured's children: Claire Eleanor Ray (Social Security
  • Full name(s)                                                     1 XXX-XX-XXXX), born 5/1/57, 2 High Point Street, Worchester, MA,
  • Birthdate (for individuals)                                      and Eric Coulter Ray (Social Security 1 XXX-XX-XXXX), horn 1/6/63,
  • Relationship to Insured (for individuals)                        439 Raleigh Court, Boulder, CO." Example: "Kathryn T. McArthur
  • Social Security Number or TIN                                    Foundation, (TIN XX-XXXXXXX), 35 Fifth Street, Dover, NH."
  • Mailing Address

BENEFICIARY DESIGNATIONS

                                                              State "equally," or "50% to Jane Doe, 50% to John Doe."

                                                              State amounts in percentages or fractions of the total amount to he paid.
                                                              Example: "70% to Jane Due, 30% to John Doe."

                                                              State "irrevocably designated beneficiary."

                                                              State "The Executors or Administrators of the Insured" or "The Estate of the
                                                              Insured."

                                                              State "children born of the marriage of John Doe and Jane Doe, equally."

                                                              State "children born of the marriage of, or legally adopted by, John Doe and
                                                              Jane Doe, equally."

                                                              State "children bum of the marriage of John Due and Jane Doe, per snipes."

                                                              State "Trustee's)                                                             of
                                                                                                                                         Trust
                                                              under Trust Agreement dated
                                                              State "The Trustee, or successors in trust, under the Last Will and Testament
                                                              of the Insured, as admitted in probate; provided, however, should no
                                                              petition for administration be granted or no Will containing such trust be
                                                              admitted to probate within 90 days, the proceeds of this policy shall be paid
                                                              to the Insured's Executors or Administrators."


                                                              State "Anderson, Baker, and Cash, a partnership."

                                                              State "Gary A- Glass, D/FI/A The Glass Menagerie."


 OWNER DESIGNATIONS
                                                              Must state whether specified owners share jointly with right of survivorship
                                                              or are tenants in common.
                                                              State "Trustee(s)                                                         of
                                                                                                                                     Trust
                                                              under Trust Agreement dated

                                                              Specify name and address of corporation. Stan, "its successors or assigns."

                                                              State "Anderson, Raker, and Cash, a partnership."

                                                              State "Gary A. Glass, D/B/A The Glass Menagerie."



 Form No. 505-07-3                                                  Page7                                                             1/2007
                 Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 8 of 21
                   O Genworth Life Insurance Company                           0   Genworth Life and Annuity Insurance Company
                      Service Center
                      P.O. Box 10720 • Lynchburg, VA 24506-0720
                      888 325.5433
                                                                                   Service Center
                                                                                   P.O. Box 10720 • Lynchburg, VA 24506-0720
                                                                                   888 325.5433
                                                                                                                                               II III I III II II
                                                                                                                                                     II

                   Please check (V) appropriate company box.
                   POLICY CHANGE FORM - PART I
                   INSURED: Name                                                           Date of Birth                          Soc Sec No
                                                       (Print)
                   OWNER: Name                                                                  Date of Birth                       Policy Number
                                                       (Print)
                             Address                                                                                         Daytime Phone


                     All incidents of ownership in this policy are absolutely assigned to the         I revoke all prior beneficiary designations and settlement option
                     new owner. The new owner will also be the new beneficiary unless                 elections. I designate the f°flowing as beneficiaries under this policy:
                     the beneficiary at the time of the ownership change was irrevocable              (Give full name, birthdate, relationship to insured, Soc. Sec. or T.I.N.
                     or unless the new owner changes the beneficiary designation and                  and mailing address. Where possible, give individual names for all
                     signs this form.                                                                 members of a class of beneficiaries. Do not list dollar amounts. Use
                     New Owner: (If more than one owner, specify which owner is to                    percentage share or fraction. Sample designations on Page 2.) The
                     receive premium notices.) Sample designations on Page 2.                         primary beneficiary designation must be restated if changing only the
                     Primary:                                                                         contingent beneficiary designation.
                                                                                                      Primary:


                     Date of Birth.
                     Soc Sec No or T I N
                     Mailing Address

.1111111INNOPI
                                                                                                      Contingent:
                     New Owner is: 0 Individual               D Sole proprietorship
                     0 Partnership      0 Corporation
                     D Trust (Give complete name of trust, dale of trust
                       agreement, and names) of the trustee(s).)

8111111111111•



                                   D Beneficiary
                                                                                                      The right to change the beneficiary is reserved to the owner, unless
                     To
                                                                                                      otherwise indicated.
                     Reason
                     NOTE: If reason is otherthanmarriage or correction of spelling, attach
                     copy of legal evidence_




                     I declare that no bankruptcy proceedings are now pending.
                     I certify under penalties of perjury that the statements and answers given in this change form are true, complete, and correctly
                     recorded to the best of my knowledge and belief. I am not subject to backup withholding.
                     Signed at                                                                                      on
                                                             City and State                                                                   (month, day, yam;

                     Owner X                                                                                                   Soc Sec No
                                                                 ;Signature)                        (Tit e, I: Applicable)

                     New Owner, if applicable X                                                                               Soo, Sec. Mn.
                                                                 Signature)                         (Tire, I:Applicable)
                     Signature of Witness X                                        Other Required Signature X
                                                             (If applicable)                                                                        (If applicable)

                   Form No. 505-02-3                                                     Page 3                                                                         1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 9 of 21


POLICY CHANGE FORM - PART I
INSURED: Name                                                                   Date of Birth                       Soc Sec No.

OWNER: Name                                                                      Date of Birth                      Policy Number

             Address                                                                                         Daytime Phone

                      CY
  In consideration of the cash loan to be made by the Company                       E I surrender the attached policy with all claims thereunder
  indicated on Page 1 of this form (the Company), I assign this policy                for payment of The net cash surrender value.
  to the Company as sole security. Terms for interest and repayment                   NOTE: The policy must be returned.
  of the loan are subject to The provisions of this policy. I requestthe
  loan amount and effective date as follows:                                        C This policy was lost or destroyed. I surrender the insurance
                                                                                      for payment of the net cash surrender value.
  D Maximum preferred loan amount (available only with
    selected plans).                                                                                                    tis
                                or                                                adfittis
  ❑ Maximum loan amount available.
                                           Or                                       I elect to withdraw a portion of the net cash surrender value. The
                                                                                    amount of payment is subject to any maximum and any minimum
  ❑    s                               cash (or maximum available, if less).        limits and other policy provisions. I reques-t a partial withdrawal in
       Effective date of loan:                                                      the following amount:
                                           Month                  Jay
           oilier than current date)                                                S                                cash (subject to policy provisions).




Federal Law requires usto withheld 10% from the taxable portion of certai life insurance and/or annuity payments made to you. However, you can
elect not to have any money withheld from such payments. Withholding applies only to the taxable portion of the payment you receive, not to the
entire payment. In general, the taxable portion equals the extra amount you receive over the total net amount you paid (considered your cost basis).
As owner:
• If you decide not to have the federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion
   of this payment. You may be subject to tax penalties under the Estimated Tax Payment Rules if any payments of estimated tax and
    withholding are insufficient.
• If you do not make a choice, the Company indicated on Page 3 of this form (the Company) will withhold 10% for federal income taxes
   from any taxable portion of yourpayment.
• If your social security or tax I.D. number is not completed below, the Company may be required to withhold 31% or more from any
   taxable portion of the payment.
• Check (*.t)the appropriate block and fill in your social security or tax I.D. number below.
   O I have read the above notice and elect to have ne federal income tax withheld.                           X
                                                                                                                              owner's initials
    ❑ I have read the above notice and elect to have federal income tax withheld.                            X
                                                                                                                     owner's initials
        % or Amount to be withheld-
If you need additional directions or assistance, please write our office for a copy of the W-4P withholding certificate.
Note: If you elect to withhold federal income tax, several states require that the Company also withhold state income tax.
In 1992, Congress passed a law which requires that a 20% tax be withheld from certain distributions from qualified plans. For such distributions,
withholding is mandatory and you may not elect to have no tax withheld.

    I declare that no bankruptcy proceedings are now pending.
    I certify under pena (ties of perjurythatthe statements and answers given in this change form are true, complete, and correctly recorded
    to the best of my knowledge and belief. I am not subject to backup withholding.
    Signed at                                                                                                  on
                                                   City and State                                                             (month, day, your)

    Owner      X                                                                                            Soc Sec No
                                                   (Sigraiture)                     (Tile, If Appliuiblo)
    New Owner, if applicable X                                                                              Soc Sec No
                                                   (Signature)                      ride, if Applicable?
    Signature of Witness X                                                        Other Required Signature          X
                                                   (If applicnblat                                                                   IF app )cable)

Form No. 505-07-3                                                              Page 4                                                                 1/7D07
          Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 10 of 21


FROM :STEPHEN                                                   FAX NO. :18602614255                                       Mar. 16 2007 11:43RM P1

               0  Gonworth Life Insurance Company
                  Service Center                                                      senworth Life and Annuity Insurance Company
                  P.O. Box 10720 • Lynchburg, VA 24505-0720
                  888 325.5433
               Please check CO appropriate company box.
                                                                                      Service Center
                                                                                      P.O. Box 10720 • Lynchburg. VA 24508-0720
                                                                                      888 325.5433
                                                                                                                                                111111111111111
              POLICY CHANGE FORM — PART I
              INSURED: Name                   1"..-14(1....TIACV--                    (Y"     Date of Birth
                                                   (Print)
                                                                                                                           -(cd Soc Sec No.                                1-14717-"
              OWNER: Name                                                                      Date of Birth                        Policy Number
                                                  (Print)
                          Address                                                                                           Daytime Phone
              :41:4:4 HANGE:OFIIVIIN                                                                                     GEOFIENEFIt
                                                                                                       • ".. • .               ..
                All incidents of ownership in this policy are absolutely assigned to the               I revoke all prior beneficiary designations and settlement option
                new owner, the new owner will also be the new beneficiary unless                     elections. I designate the following as beneficiaries under this policy:
                 the beneficiaryat the time of the ownership change was irrevocable                  (Give full name, birthdate, relationship to insured, Soc. Sec. or T.I.N.
                or unless the new owner changes the beneficiary designation and                      and mailing address. Where possible, give individual names for all
                signs this form.                                                                     members of a class of beneficiaries, Do not list dollar amounts. Use
              . New Owner: (if. more thentma owner, speciffy which owner is to                       percentage share or fraction. Sample designations on Page 2.) The
                receive premium notices.) Sample designations on Page 2.                             primary beneficiary designation must be roOated if ehanging only this ..
                Primary:                                                                             contingent beneficiary designation,
                                                                                                     Primary:         '707k dis;rudigrn
                                                                                                      Lit-ogok                             e r
                Date of Birth.
                Sot, Sec. No. or T.I.N :
                Mailing Address:

 •1=111111S
                                                                                                     Contingent:                                              is le tack
                New Owner is; D Individual               E Sole proprietorship                                             Ptitic      Lyn /or.    /85- / So.-%
                0 Partnership      0 Corporation                                                  4'               0 rMq                  treA Scr Reit mo
                0 Trust (Give complete name of trust. date of trust                                    ()be, 0
                  agreement. and name(s) of the trustee(s).)
                                                                                                                             ielit 1                         -
               0'i" CitANGE lima of
                                                                                                     -10                  7072 a .371 & -t                         sr     Riisad er-
                  Insured ❑ beneficiary ❑ Owner                                                        oinai a
               From                                                                                  Tho right to change the beneficiary is reserved to the owner, unless
               To                                                                                    otherwise indicated.
               Reason
               NOTE: If reason is otherthan marriage or correction of spelling..attach
               copy of legal evidence. —

                       *foiliAlaritrOdthasbeentostordestroyed,
                        gnnOci* hi* affkifor a Lost Policy
               00

                I declare that no bankruptcy proceedings are now pending.
                                                                                                         change form are true, complete, and correctly
                   certify under penalties of perjury that the statements and answers given in this
                                                                                            withholding.
                recorded to the best of my knowledge and belief. I am nor subject to backup
                   Signed at .      ..                                        0                                                  3h6           In1071.6.    day.   Toe)
                                                                end Slat
                                                                                                                              Soc. Sec. No.                             t' 9 77.2, _
                   Owner X                                                                        Irate, If Applicable)
                                                         (Signature)
                                                                                                                             Soc. sec. No. -
                   New Owner, if applicable                     .—.               -                         Applicable)
                                                             (Signature)
                                                                                      Other Required Signature     X
                   signature of Witness X                                                                                                                  WapplirablO
                                                             or applicable)
                                                                                                                                                                                  1/7007
              dimps                                                                         Page 3
              Form No. 505.02.3
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 11 of 21
    0 Genworth Life Insurance Company                            Genworth Life and Annuity Insurance Company
        Service Center
        PO Box 10720 • Lynchburg, VA 24506-0720
        889 325 5433
                                                                 Service Center
                                                                 PO Box 10720 • Lynchburg, VA 24506-0720
                                                                 888 325 5433
                                                                                                                          111II IIII IIII III
     Please check hi appropriate conyany box
    POLICY CHANGE FORM - PART I
    INSURED Name            940&& P &n 44.
                                       (Print)
                                                                          Date of Birth                  - 4, ti Sac Sec No                       V-97 74--

    OWNER Name                                                                Date of Birth                     Policy Number
                                       (Print)
              Address                                                                                    Daytime Phone
      0 1. CHANGE OF OWNER                                                                3. CHANGE OF BENEFICIARY.
      All incidents of ownershipinthispolicy are absolutelyassigned to the          I revoke all prior beneficiary designations and settlement option
      new owner the new owner will also be the new beneficiary unless               elections I designate the following as benef'cranes under this policy
I      the beneficiary at the time of the ownership change was irrevocable          (Give full name, birthdate, relationship to insured, Soc Sec or T I N
      or unless the new owner changes the beneficiary designation and               and mailing address Where possible, give individual names for all
      signs this form                                                               members of a class of beneficiaries Do not list dollar amounts Use
      New Owner (If more than one owner, specify which owner is to                  percentage share or fraction Sample designations on Page 2) The
      receive premium notices ) Sample designations on Page 2                       primary beneficiary designation must be restated if changing only the
      Primary                                                                       contingent beneficiary designation
                                                                                    Primary LAOCoq' C..01-9_0/3 120'/•
                                                                                                                       -(psi 9 2
                                                                                              _9744-er?      Patil-ck      Cwn (al zer/..
      Date of Birth                                                                                                                                37K
                                                                                                                            "*.
      Soc Sec No or T I N
      Mailing Address                                                                         Cartliti         Om I in                ZO
                                                                                                                           - 707a                  r_83-
                                                                                    Contingent
      New Owner is. 0 Individual              0 Sole proprietorship
      0 Partnership      0 Corporation
      0 Trust (Give complete name of trust date of trust
        agreement, and names) of the trustee(s) I
                                                                         CLIENT
         2. CHANGE NAME of; '                                                                      SERVICES
     ❑ Insured 0 Beneficiary 0 Owne "0                                                   FEB 26 as/
     From
                                                                                                         e the beneficiary is reserved to the owner, unless
     To
     Reason
                                                                                  urtiv
     NOTE If reason isother than marriage or correction of spelling, attach         0 4; OTHER CHANGE(S)
     Copy of legal evidence

     !flour original contract has beenlamer destroyed;
     please contact the home office for a Lost Policy'
     Affidavit feral to Obtain a Spy of the Satre&

      I declare that no bankruptcy proceedings are now pending
      I certify under penalties of perjury that the statements and answers given in this change form are true, complete, and correctly
      recorded to the best of my knowledge and belief I am not subject to backup withholding
      Signed at                                                                                 on
                                                 ity and State                                                            (month, day, yew)
      Owner X                                                                                              Soc Sec N                        - 1'7 2a-
                                                 (Signature)                      Rifle If Applicable)
      New Owner, if applicable _X                                                                          Soc Sec No
                                                 (Signature)                      011ie if Applicable)
      Signature of Witness X                                     Other Required Signature X
                                             ill applicable)                                                                    (If applicable)

    Form No 505-02-3                                                    Page 3                                                                         1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 12 of 21

  POLICY CHANGE FORM - PART I
  INSURED Name                                                               Date of Birth                          Soc Sec No

  OWNER Name                                                                  Date of Birth                         Policy Number

            Address                                                                                          Daytime Phone

   0 5: POLICY LOAN                          ,                                   El ,!6. SURRENDER FOFICASH VALUE
   In consideration of the cash loan to be made by the Company                   ❑ I surrender the attached policy with all claims thereunder
   indicated onPage 1 of this form(the Company),Iassign this policy                for payment of the net cash surrender value
   to the Company as sole security Terms for mterestand repayment                  NOTE The policy must be returned
   of the loan are subject to the provisions of this policy I request the
   loan amount and effective date as follows                                     O This policy was lost or destroyed I surrender the insurance
                                                                                   for payment of the net cash surrender value
   O Maximum preferred loan amount (available only with
     selected plans)
                                             Or                                  0 7; PARTIALWITHDRAWAL
   O Maximum loan amount available
                                        Or                                       I elect to withdraw a portion of the net cash surrender value The
                                                                                 amount of payment is subject to any maximum and any minimum
   ❑ $                      cash (or maximum available, if less)                 limits and other policy provisions I request a partial withdrawal in
     Effective date of loan                                                      the following amount
                                        Month                   Day
       Uf other titan current   date)                                                                                cash (subject to policy provisions)

   INCOME TAX WITHHOLDING NOTICE AND ELECTION                                                            _                    •
 Federal Law requires usto withhold 10% from the taxable portion of certain life insurance ancffor annuity payments made to you However, you can
 elect not to have any money withheld from such payments Withholding applies only to the taxable portion of the payment you receive, not to the
 entire payment In general, the taxable portion equals the extra amount you receive over the total net amountyou paid (considered your cost basis)
 As owner
 • If you decide not to have the federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion
    of this payment You may be subject to tax penalties under the Estimated Tax Payment Rules if any payments of estimated tax and
    withholding are insufficient
 • If you do not make a choice, the Company indicated on Page 3 of this form (the Company) will withhold 10% for federal income taxes
    from any taxable portion of yourpayment
 • If your social security or tax I D number is not completed below, the Company may be required to withhold 31% or more from any
    taxable portion of the payment
 • Check (tithe appropriate block and fill in your social security or tax I D number below
    O I have read the above notice and elect to have ag federal income tax withheld                           X
                                                                                                                             owners initials
     O I have read the above notice and elect to have federal income tax withheld                             X
                                                                                                                      owners initials
         % or Amount to be withheld
 If you need additional directions or assistance, please write our office for a copy of the W-4P withholding certificate
 Note If you elect to withhold federal income tax, several states require that the Company also withhold state income tax
 In 1992, Congress passed a law which requires that a 20% tax be withheld from certain distributions from qualified plans For such distributions,
 withholding is mandatory and you may not elect to have no tax withheld

    I declare that no bankruptcy proceedings are now pending
    Icertify under pena (ties of perjurythat the statements and answers given inthis change farm are true, complete, and correctlyrecorded
    to the best of my knowledge and belief I am not subject to backup withholding
     Signed at                                                                                                 on
                                                  City and State                                                             (month day year)

     Owner X                                                                                             Soc Sec No
                                                  (Signature)                    (Title, U Applicable)

     New Owner, if applicable X                                                                          Soc Sec No
                                                  (Signature)                    (TitM, If Applicable)

     Signature of Witness X                                                    Other Required Signature             X
                                                  uf applicable)                                                                    (If applicable)

 Form No 505-02-3                                                           Page 4                                                                    1/2007
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 13 of 21
   0    °onward; Life Insurance Company                                  Fiat Colony Life Insurance Company                    in
        Service Center
        PO Box 513 • Lynchburg, VA 24505-0513
        (800)221-9501
                                                                         Home Office
                                                                         PO Box 1280 • Lynchburg, VA 24505-1280
                                                                         (888)325-5433
                                                                                                                                III   II III 11III III
   Please check (V) appropriate company box.
   POLICY CHANGE FORM - PART I
   INSURED Name                                     aisActn                  Date of Birth                 -1X     Soc Sec No                          -1-71)--
                                        (Print}
   OWNER Name                                                                  Date of Birth                        Policy Number
                                        (Print'
               Address                                                                                      Daytime Phone
       0 1. CHANGE OF OWNER                                                                 3. CHANGE OF BENEFICIARY
       All incidents of ownership m thispolicy are absolutely assigned to the         E.trevoke all prior beneficiary designations and settlement option
       new owner The new owner willalso be the new beneficiary unless                 elections I designate the following asbeneficiaries under this policy
        the beneficiary at the time of the ownership change was irrevocable           (Give full name, birthdate, relationship to insured, Soc Sec or Ti N
       or unless the new owner changes the beneficiary designation and                and mailing address Where possible, give individual names for all
        signs this form                                                               members of a class of beneficiaries Do not list dollar amounts Use
       New Owner (If more than one owner, specify which owner is to                   percentage share or fraction Sample designations on Page 2) The
       receive premium notices (Sample designations on Page 2                         primary beneficiary designation mutt be restated if changing only the
       Primary                                                                        contingent beneficiary designation
                                                                                      Pnmary tgrit   e ANA t tST• t I/                  ldik,
                                 CLIENT                                                    6 AS% IVO
                                                           SERvici-s
       Date of Birth
       Soc Sec No OITIN                                   St Mil
       Mailing Address                                                                 MAI-hrnVI

                                         RECCII6D                                     COntingent ?Da.Q‘Ltt- brni                                      )5r
       New Owner is: 0 Individual               0 Sole proprietorship                         CAL-1-1,Cn tun( an
       0 Partnership      0 Corporation                                               - mkt LW 44an est.ck 3e4                   1S; ab P SLR
       0 Trust (Give complete name of trust, date of trust
         agreement, and name(s) of the trustee(SI )
                                                                                      ss.„,„                      cea.
       0 2. CHANGE NAME of:                                                           NAL;                               S.Se


       0 Insured 0 Beneficiary El Owner 0
       From
                                                                                      The right to change the beneficiary is reserved to the owner, unless
       To
                                                                                      otherwise indicated
       Reason
       NOTE Ifreason is otherthanmarnage arcorrection of spelling, attach             0 4. OTHER CHANGE(S)
       party itlegal evidence     _____                            -

       If your original contract has been lost or destroyed,
       please contact the home office for a Lost Policy
       Affidavit form to obtain a copy of the contract.

       I declare that no bankruptcy proceedings are now pending
       I certify under penalties of penury that the statements and answers given in this change form are true, complete, and correctly
       recorded to the best of my knowledge and belief I am not sublect to backup withholding
       Signed at            Bany         C.-            Cr -                                       on       1a-m-- 240 Soy 7 -
                                                                                                                              unonth flay year)
       Owner X           .97 pfiXItte             (Signature)                        aide If Applicable)
                                                                                                                 Soc Sec No

       New Owner, if applicable X                                                                            Soc Sec No
                                                  (Signature)                    (Title If Applicable)
       Signature of Witness X                                       Other Required Signature X
                                                  (ii applicable)                                                                   fit applicable)

   Form No 505-02-3                                                         Page 3                                                                          1/2006
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 14 of 21


  POLICY CHANGE FORM - PART I
 INSURED Name                                                                Date of Birth                        Soc Sec No
  OWNER Maine                                                                 Date of Birth                        Policy Number

             Address                                                                                       Daytime Phone

    ❑ 5. POLICY LOAN                                                             ❑ 6. SURRENDER FOR CASH VALUE
    In consideration of the cash loan to be made by the Company                  ❑ I surrender the attached policy with ad claims thereunder
    indicated on Page 1of this form(the Company),Iassign this policy                  for payment of the net cash surrender value
    to the Company as sole security Terms for interest and repayment                  NOTE The policy must be returned
    of the loan are subject to the provisions of this policy I request the
    loan amount and effective date as follows                                    ❑ This policy was lost or destroyed I surrender the insurance
                                                                                   for payment of the net cash surrender value
    ❑ Maximum preferred loan amount (available only with
       selected plans)
                                           or                                    ❑ 7. PARTIAL WITHDRAWAL
    ❑ MaXiiitunt loan amount available
                                      Or                                         I elect to withdraw a portion of the net cash surrender value The
                                                                                 amount of payment is subject to any maximum and any minimum
    ❑ $                            cash (or maximum available, if less)          limits and other policy provisions I request a partial withdrawal in
       Effective date of loan                                                    the following amount •
                                      Month           Day                              '     -
      (it other than current date)                                               $                               cash (subject to policy provisions)

    INCOME TAX WITHHOLDING NOTICE AND ELECTION
 Federal Law requires us to withhold 10% from thetaxable portion of certain life insurance and/orannuity payments made to you However, you can
 elect not to have any money withheld from such payments Withholding applies only to the taxable portion of the payment you receive, not to the
 entire payment In general, the taxable portion equals the extra amount you receive over the total net amount you paid (considered your cost basis)
 As owner
 • If you decide not to have the federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion
     of this payment You may be subject to tax penalties under the Estimated Tax Payment Rules if any payments of estimated tax and
     withholding are insufficient
 • If you do not make a choice, the Company indicated on Page 3 of this (ono (the Company) will withhold 10% for federal income taxes
     from any taxable portion of your payment
 • If your social security or tax I D number is not completed below, the Company may he required to withhold 31% or more from any
     taxable portion of the payment
 • Check(✓)the appropriate block and fill in your social secunty or tax ID number below
     ❑ I have read the above notice and elect to have ug federal income tax withheld                          X
                                                                                                                      owner's initials
 __Di have read the above notice and electjo have federal income tax withheld                 _               X
                                                                                                                      Owners initials
         % or Amount to be withheld
 If you need additional directions or assistance, please write our office for a copy of the W-4P withholding certificate
 Note If you elect to withhold federal income tax, several states require that the Company also withhold state income tax
 In 1992, Congress passed a law which requires that a 20% tax be withheld from certain distnbutions from qualified plans For such dismbutions,
 withholding is mandatory and you may not elect to have no tax withheld

     I declare that no bankruptcy proceedings are now pending
     Icertify under penalties of perjury that thestatementsand answers given in thischange form are uue,complete, and correctly recorded
     to the best of my knowledge and belief I am not subject to backup withholding
     Signed at                                                                                               on
                                            City and State                                                                 (month, day, yawl
     Owner X                                                                                              Soc Sec No
                                            (Signature)                          ITtlbe, if Applicable)
     New Owner, if applicable X                                                                           Soc Sec No
                                            (Signature)                          Mlle,If Applicable)
     Signature of Witness X                                                    Other Required Signature           X
                                            (If applicable)                                                                        apploblei
 Farm No 505-02-3                                                         Page 4                                                               1/2006
                    Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 15 of 21



                     Commorth Lilo Insurance Company
                     First Cotarty Life insurance Company
                     100 At'at iticFocci Gr
                     PO. Bo?: 'MI
                     tyrehbul, VA 24505-`2E




                     September 8, 2006

                     Stephen P Conlon
            ec'      277 Birch St
                     Bristol, CT 06010




                     Re: Policy Number:       0000186679
                         Insured:             Stephen P Conlon
NIS

111•••••             Dear Stephen Conlon.

••••11,10            We were unable to process your recent request due to the following reason(s).

                     We could not distinguish what you were trying to complete_ Please either refax the form you sent to us or
                     complete the new form enclosed. We apologize for any inconvenience this has caused you.

                     Enclosed is a new form to be completed, signed, dated and returned to our office for processing. Please note, no
                     change will take effect until we receive a properly completed form, signed and dated, in our office. Please
                     complete section 3 for beneficiary.
111111111111111M.



                     If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at 1-
                     888-325-5433 or fax us at 1-888-325-3299.




                     Sincerely,

                     Danielle Brown
                     Customer Service

                     CC        G6005 American Brokerage Services Mc,          Paul A Heyman

                     Enclosure : Policy Change Form Part One
                 Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 16 of 21



                  Genworth Lite Insurance Company
                  Arst Colony Life Insurance Company
                  31OD bort irreofd DE
                  RU. Pox '2all
                  Lyrchburg, trA 24505".2811


                                                                                   000/1

                                                                                   Stephen P Conlon
                  September 8, 2006                                                277 Birch St
                                                                                   Bristol, CT 06010
                  Stephen P Conlon
                  277 Birch St
                  Bristol, CT 06010




                  Re: Policy Number:           0000186679
                      Insured:                 Stephen P Conlon

                  Dear Stephen Conlon,
     11011111•
                  We were unable to process your recent request due to the following reason(s).
111111111111•M


                  We could not distinguish what you were trying to complete, Please either refax the form you sent to us or
                  complete the new form enclosed. We apologize for any inconvenience this has caused you.

11111111111•EM
                  Enclosed is a new form to be completed, signed, dated and returned to our office for processing. Please note, no
                  change will take effect until we receive a properly completed form, signed and dated, in our office. Please
.11111•••         complete section 3 for beneficiary.

                  If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at 1-
                  688-325-5433 or fax us at 1-888-325-3299.




                  Sincerely,

                  Danielle Brown
                  Customer Service

                  CC         G6005 American Brokerage Services inc,        Paul A Heyman

                  Enclosure : Policy Change Form Part One
             Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 17 of 21


              Policy Change Form - PartI
              Genworth Life Insurance Company                                     First Colony Life Insurance Company
              Serrice Center                                                      Horne Office
              PO Box 513 • Lynchburg, VA 24505-0513 • (800)227-9501               ea Box 1280 • Lynchburg, VA 24505-1280 • (888) 325-5433




                           Policy Change forms are provided for your convenience in handling routine transactions
                           concerning your policy. Please read and follow instructions carefully to avoid delays in
                           processing your request(s). If you have any questions, be sure to contact the Company's home
                           ur administrative office.
                           We will electronically scan this form. You will greatly facilitate processing by
                           completing the form in black ink and writing any numerals in this numbering style:
                           1, 2, 3, th 5, 6, 7, 8, 9, 10.

1101•••••


                                                           INSTRUCTIONS — PART I

.11•11•IMI
                           • To avoid errors, type or print all fill-in information. Alterations are unacceptable.
                           • Check the applicable block for each change.
                           • All signatures must be in ink; black ink is preferred.
                           • The owner must sign for all changes made after policy delivery.
                               1. If the owner is a corporation, a senior officer other than the insured must sign
                                  arid indicate title.
                               2. If the owner is a partnership, a general partner must sign.
                               3. If there is more than one owner, all owners must sign.
                             In addition to the owner, the following must sign:
                                1. An irrevocable beneficiary must sign for changes under Item 1, 3, 5, 6,
                                   and 7.
                                2. A collateral assignee must sign for changes under Item 1, 5, 6, and 7.
                                3. The signature of the owner's spouse may be required in community property
                                   states.
                                4. The signature of a witness is required in the state of Massachusetts.
                           • Only the broker is required to sign when requesting a duplicate of a policy lost before
                             delivery.
                           • A Change of Owner will be processed before any other change unless clearly
                             indicated otherwise.
                           • For corporately-owned policies, a copy of the resolution of the board of directors will
                             be required for loans and surrenders of $50,000 or more and for a change of
                             ownership if the net cash surrender value of the policy is $50,000 or more.




              Form Na 505-07-3                                          Page 1                                                    1/2006
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 18 of 21

 EXAMPLES OF DESIGNATIONS
 For Beneficiary or Owner Designations, specify with detail:          Example: "Insured's children: Claire Eleanor Hay (Social Security
   • Full name(s)                                                       XXX-XX-XXXX), bcm 5/1/57, 2 High Point Street, Worchester, MA,
   • Birthdate (for individuals)                                      and Eric Coulter Ray (Social Security 1 XXX-XX-XXXX), born 1/6/63,
   • Helationship to Insured (tar individuals)                        439 Raleigh Court, Boulder, CO." Example: "Kathryn I. McArthur
   • Social Security Number or TIN                                    Foundation, (TIN XX-XXXXXXX), 35 Fifth Street, Dover, NH."
   • Mailing Address

 BENEFICIARY DESIGNATIONS

    Two or more to share equally                               State "equally," or "50% to Jane Doe, 50% to John Doe."

                                                               State amounts in percentages or fractions of the total amount tc be pail
    Two or more to share in differing amounts
                                                               Example: "/0% to Jane Doe, 30% to John Doe."

    Irrevocable beneficiary                                    State "irrevocably designated beneficiary"


    Estate of insured                                          State "The Executors or Administrators of the Insured" or "The Estate of the
                                                               Insured."

    Unnamed children (per capita)                              State "children born of the marriage of John Doe and Jane Doe, equally."


    Adopted children (per capita)                              State "children born of the marriage of, or legally adopted by, John Doe and
                                                               Jane Doe, equally."

    Unnamed children (per stirpes)                             State "children born of the marriage cf John Doe and Jane Doe, per stirpes."

    Trust                                                      State " I rustee(s)                                                           of
                                                                                                                                          Trust
                                                               under Trust Agreement dated

    Trustee under Last Will and Testament                      State "The Trustee, or successors in trust, under the test Will and Testament
                                                               of the Insured, as admitted in probate; provided, however, should no
                                                               petition fur administration be granted or no Will containing such trust he
                                                               admitted to probate within 90 days, the proceeds of this policy shall be paid
                                                               to the Insured's Fxecutors cr Administrators,"


    Partnership                                                State "Anderson, Baker, and Cash, a partnership."

    Sole proprietorship                                        State "Gary A. Glass, D/B/A The Glass Menagerie."


 OWNER DESIGNATIONS
    Two or more Owners                                         Must state whether specified owners share jointly with right of survivorship
                                                               or are tenants in common.
                                                               State "Trustee(s)                                                              of
    Trust
                                                                                                                                          I rust
                                                               under Trust Agreement dated

    Corporation                                                Specify name and address of corporation. State "its successors or assigns."

    Partnership                                                State "Anderson, Baker, and Cash, a partnership."

    Sole proprietorship                                        State "Gary.A. Glass, D/B/A She Glass Menagerie."



 Form No. 505-07-3                                                   Page 7                                                           1/2006
      Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 19 of 21
            Genworth Life Insurance Company                                First Colony Life Insurance Company
            Service Center
            Pa Box 513 • Lynchburg, VA 24505-0513
            MOW 221-9501
                                                                           Home Office
                                                                           P.Q. Sax 1280 • Lynchburg VA 24505-1280
                                                                           N8)325-5433
                                                                                                                                  II II I II II
                                                                                                                                       II

         Please check (inappropriate company box.
        POLICY CHANGE FORM - PART I
        INSURED: Name                                                         Date of Birth                        Soc Sec Nc
                                           (Print(
        UWNEH: Name                                                               Uate of Birth                      Policy Number
                                           (Print)
                  Address                                                                                     Daytime. Phone
          ❑ 1. CHANGE OF OWNER                                                          CI 3. CHANGE OF BENEFICIARY
          All incidents of ownership in thispolicyareabsolutelyassigned to the         I revoke all prim beneficiary designations and settlement option
          new owner. The new owner will also be the new beneficiary unless             elections. I designate the following as beneficiaries under this policy:
          the beneficiary at the time of the ownership change was irrevocable          (Give full name, hirthdate, relationship to insured, Soc. Sec. or T.I.N.
          or unless the new owner changes the beneficiary designation and              and mailing address. Where possible, give individual names for all
          signs this form.                                                             members of a class of beneficiaries. Do not list dollar amounts. Use
          New Owner: (If more than one owner, specify which owner is to                percentage share or fraction. Sample designations on Page 2.) The
          receive premium notices.) Sample designations on Page 2.                     primary beneficiary designation must be restated if changing only the
          Primary:                                                                     contingent beneficiary designation.
                                                                                        Primary:


          Date of Birth.
          Soy Seri No cr T I N
          Mailing Address:

                                                                                        Contingent:
          New Owner is: 0 Individual              0 Sole proprietorship
          0 Partnership      0 Corporation
          0 Trust (Give complete name of trust date of trust
            agreement, and name's) of the trustee(s).)

          0 2. CHANGE NAME of:
          0 Insured 0 Beneficiary ID Owner 0
          From
=11
                                                                                        The right to change the beneficiary is reserved to the owner, unless
          To
                                                                                        otherwise indicated.
          Reason
          NOTE:If reason is etherthan marriage or correctionof spelling, attach         0 4. OTHER CHANGE(S)
          copy of legal evidence.

          If your original contract has been lost or destroyed,
          please contact the home office for a Lost Policy
          Affidavit form to obtain a copy of the contract.

          I declare that no bankruptcy proceedings are now pending.
          I certify under penalties cf perjury that the statements and answers given in this change form are true, complete, and correctly
          recorded to the best of my knowledge and belief. I am not subject tc backup withholding.
          Signed at                                                                                  on
                                                 CRY and Stale                                                                 (month. d      oat)

          Owner X                                                                                               Sue Sec Nu
                                                     (Signature)                      (Title, t Applicable)

          New Owner, if applicable X                                                                           Soo Sec Nn
                                                     (Signature)                      (Title f Applicable)

          Signature of Witness X                                       Other Required Signature X
                                                     Ill app) cable)                                                                 (II applicable)

        Form No. 505-02-3                                                    Page 3                                                                      1/2006
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 20 of 21


 POLICY CHANGE FORM - PART I
 INSURED: Name                                                                  Date of Birth                        Soc Sec No

 OWNER: Name                                                                     Date at Birth                       Policy Number

            Address                                                                                           Daytime Phone

   ❑ 5. POLICY WAN                                                                  ❑ 6. SURRENDER FOR CASH VALUE
    In consideration of the cash loan to be made by the Company                     ❑ I surrender the attached policy with all claims thereunder
    indicated on Page 1 of this form (the Company), I assign this policy              for payment of the net cash surrender value.
    to the Company as sole security. Terms for interest and repayment                 NOTE The policy must be returned.
    of the loan are sithject to the provisions of this policy. I request the
    loan amount and effective date as fcil lows:                                    ❑ This policy was lost or destroyed. I surrender the insurance
                                                                                      tar payment of the net cash surrender value.
   ❑ Maximum preferred loan amount (available only with
     selected plans).
                                           Or
                                                                                    ❑ 7. PARTIAL WITHDRAWAL
   ❑    Maximum     loan amount available.
                                      Or                                            I elect to withdraw a portion of the net cash surrender value. I he
                                                                                    amount of payment is siihject to any maximum and any minimum
   ❑ $                           cash (or maximum available, if less).              limitsand other policy provisions. I request a partial withdrawal in
     Effective date of loan:                                                        the following amount:
                                    Month           Day
     Of other than Guffaw. date)                                                                                      cash (subject to policy previsions).

   INCOME TAX WITHHOLDING NOTICE AND ELECTION
 Federal Law requires us to withhold 10% from thetaxable portion of certain life insurance and/or annuity payments madeto you. However, you can
 elect not to have any money withheld from such payments. Withholding applies only to the taxable portion of the payment you receive, not to the
 entire payment. In general, the taxable portion equals the extra amountyou receive over the total net amount you paid (considered your cost basis).
 As owner
  • If you decide not tc have the federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion
     of this payment You may be subject to tax penalties under the Estimated Tax Payment Rules if any payments of estimated tax and
     withholding arc insufficient.
 • if you do not make a choice, the Company indicated on Page 3 of this form (the Company) will withhold 10% for federal income taxes
     from any taxable portion of your payment
 • If your sncial security nr tax I.D. number is not completed below, the Company may be required to withhold 31% nr more from any
     taxable portion of the payment.
 • Check (V) the appropriate block and fill in your social security or tax I.D. number below.
     ❑ I have read the above notice and elect to havene federal income tax withheld.                           X
                                                                                                                       Owner's initials
     ❑ I have read the above notice and elect to have federal income tax withheld.                             X
                                                                                                                       II1NfleeN initiate
         °le or Amount to be withheld.
 If ycu need additional directions or assistance, please write our office for a copy of the W'-4P withholding certificate.
 Note: If ycu elect to withhold federal income tax, several states require that the Company also withhold state income tax.
 In 1992, Congress passed a law which requires that a 20% tax be withheld from certain distributions from qualified plans. For such distributions,
 withholding is mandatory and you may not elect to have no tax withheld.

     I declare that no bankruptcy proceedings are now pending.
     Icertify under penalties of perjury thatthe statementsand answers given in this change form are true, complete, and correctly recorded
     to the best of my knowledge and belief. I am not subject to backup withholding.
     Signed at                                                                                                  on
                                                City and State                                                                (month, day, year)
     Owner X                                                                                                 Soc Sec No
                                                (Signature)                         iTitle, If Applicable)
     New Owner, if applicable X                                                                           Soc Sec No
                                                (Signature)                        (Title, If Applicable)
     Signature of Witness X                                                       nmer Required Signature         X
                                                Of applicntle:                                                                       Of a3p )cable)
 Form No. 505-07-3                                                             Page 4                                                                  1/2006
Case 1:21-cv-20518-BB Document 1-6 Entered on FLSD Docket 02/05/2021 Page 21 of 21
                                                                                                                                                                                                   P• 1

       C' Ceinvoith Lrie Inswanto Company                                                      Fiat Colony Lila Mviroorn Company
           • a... 'Lose
          4 2 11,1 5' • tos-li
          Una, 221 1501
                                1.1.4
                                                                                               'Von, Cr VP
                                                                                                     Er. .2%           ..1“-hung               c4oci...) '230
                                                                                                                                                                         It It
       Please check Itei appropriate company box
       POLICY CHANGE FORM - PART I
                                                                                                                                                                                                           ;.
          ,"      ham'           <             r4-1                          Cit                             utir r                            : Ste_ CPC       4t                                              r   c).

       I' ' 1,1   (tans— _                                                                 _                  . 4 111 '1,          C.   t%,_        I:IIn iltI0 1 __1,? ive (03' Cf.
                                                        1, 111
                  Add • . _ _ _                             —                                                                             Occe,e•

          El I     CHANGE OF OWNER                                                                           147 3 CHANGE OF BENEFICIARY
          all.rr      "1 of Owt_t ,,h1) I P100 I v al                ^r.• fl it                                ftV1C CH Pr DI 'An.I .2.nr. r,rcp Jon"( 1'4 't                                          (km
          ce • 1,1'4 n 7C14 ,re                       4,3     n; noir."     • n Pre                                                                                  le, a,         -t   dos               ,
          lie sir,?'/r,18 yaj..1 ,rj• •• ((7c•,           41, _tumor le •   na...                                 •:                                MI< Cori" 'r n"a„:. 0C :u                          1h
          0. ./r11.••. ✓c vie vi         /Prif,Irs r'l." ri -ia               _T,,                            IT_ rid' I r: a  is,          a, teKlii in      j
          Cr/i.Int rd                                                                                         • teetLor 1 a ..asc       'v", few.     . .21 ‘. .'do 11rib I. (lie
          4E0      "      1t                'aft ;PP C                                                        a? :t ,c.ee -     or e•aclui Lanola 1.-cvnel se in 111te •-•
            it e r t.n, te of I              t asIERIVI,ES                                                         g:       Lon .1- ailna     nl.m1I            .1than' I - .
                                                                                                                ,n
              ."ctuENIT                                                                                                        1.r01.:401) "?2;:0111.3.
                                                                                                                                                                   Conlon            _


          -01”    r
                    - - Iwo 8 MIL-
                             _                              _
                                                                                                                    tailiaa-r aafr-
                                                                                                                                 _
                      NI . 4 1 t
                                                                                                             Ctd inane 6.121m _                                         II_
                      ghl'eS!
                                 RECEIVED_ 5555                                                                                                                                                        Liz
          t
                                                         ---------                         -----                                                                                                                (s3a-1
          Now Owner is                   n • I la           rf,               ran 12.0 Ain
           Iter rat",                      I nal
            rnp.                       Iv vino: I I ,'I'lit     , ii
            • t • a lir'                   1„: fl it(

         O 2. CHANGE NAME of.
                   r 14. o. ' typd
         Fran_                     _
                                                                                                              the            ,o the' c" e be toile                 ."'trim               - in-    os



                                                                                                                            V 11rerd

                                                                             -1T.21
                        '1


         dap, 0' lEgai cc,'
                                                 I "'   S                                  -'_Ch              0 4. OTHER CHANGE(S)                                                                              1
         If your ongiatil contract has been last Or dotal/yeti,
         please contact the home office for a Lost Policy
         Affidavit form to obtain a copy at the contract

         I 1/22...1dfCIliF, 13 ha. ' el I, / 004. ri ,gs a .• '''..1,e 11,011%
         I 2.:f.I I I.        I. 'e t.... . 0014, 11'" PC slotet 'gat                      rd at s vet, .210          n ,3 LIM re                  `... I1 .1 . II lo                    MI.     0 ri 'I
          0.6021'r 'end' :I,. "a ',1-34. d. i b. I, l 'de , c o                            - 11.1 tat rek r.., t 3,o1o,-. 1

         1
         4/ s14.1t1. • —        _ igt1,1.1S it 1 ....     C.        __r 1                  • —.1 •                             •                       ...;,
                                                                                                                                                         -.. --2
                                                                                                                                                               r   r)1.• t-
                                                   I P,1-,.                        —                                                                                 ,
                                                                                                         t
                                                                                                     _
          Or•nor X ,         __ _ ;lel _Id              '14       1.<         a       --
                                                                                                                                               et'-'     I' 1
                                                                , t0 •
         N"' Der -           ` r, ,     i     ...X........__       .—       ._                                                            Srif .nr 0
                                                                —i.:, , 1

         ..lignatit • )1 lb '- _X _ _ -___ — - — —__ ...101.1 F di                                   1 ed S r        -0 r, X
                                           .. .                                                                                                                         III 14111

       f cr'n Ne be5 Cr                                                                                                                                                                                "rt., ,
